WALTER M. ELSWICK, Judge.
The Minton Chevrolet, Inc:, filed claim against the state road commission for the sum of $49.22. From the facts stated it appears that on March 16, 1942, a state road truck drove to right side of road near George Creek Coal Company store In the village of Hetzel, Logan county, West Virginia. The truck pulled in and stopped behind a parked vehicle to allow approaching traffic to pass. A Pontias car owned by claimant, Minton Chevrolet, Inc., and driven by Willard Maybome pulled up behind the state road truck and stopped. While the Pontiac car remained parked, the state road truck, driven by Otis Kinser, a state road employee on duty, was backed into the Pontiac car causing damages aggregating $49.22 as shown by an itemized invoice filed with the claim.
It appears from the record submitted that the state road truck driver was at fault. The state road commission concurs in the claim, which has the approval of the attorney general.
An order will, therefore, be entered awarding to claimant, Minton Chevrolet, Inc., the sum of forty-nine dollars and twenty-two cents ($49.22).